Case 1:20-cr-00266-RBW Documenté6 Filed 11/25/20 Page 1 of 2

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLUMBIA
Holding a Criminal Term

Grand Jury Sworn in on January 8, 2020

UNITED STATES OF AMERICA : CRIMINAL NO.
v. , : MAGISTRATE NO.: 20-MJ-0232
JEROME WINECOFF, : VIOLATION:
: 18 U.S.C. § 922(g)(1)
: (Unlawful Possession of a Firearm and
Defendant. : Ammunition by a Person Convicted of a

Crime Punishable by Imprisonment for a
Term Exceeding One Year)

FORFEITURE: 18 U.S.C. § 924(d),
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

INDICTMENT )
The Grand Jury charges that:
COUNT ONE
On or about November 17, 2020, within the District of Columbia, JEROME
WINECOFF, knowing he had previously been convicted of a crime punishable by imprisonment
fora term exceeding one year, in the Superior Court for the District of Columbia, Criminal Case
No. 1998-FEL-005248, did unlawfully and knowingly receive and possess a firearm, that is, a
Smith and Wesson, .40 caliber semi-automatic pistol, and did unlawfully and knowingly receive
and possess ammunition, that is, 40 caliber ammunition, which had been possessed, shipped and
transported in and affecting interstate and foreign commerce.
(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
United States Code, Section 922(g)(1))
Case 1:20-cr-00266-RBW Documenté6 Filed 11/25/20 Page 2 of 2

1.

FORFEITURE ALLEGATION

Upon conviction of the offense alleged in Count One of this Indictment, the

defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)

and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in or

used in the knowing commission of the offense, including but not limited to a Smith and Wesson,

.40 caliber semi-automatic pistol and .40 caliber ammunition.

2.

If any of the property described above as being subject to forfeiture, asa result of

any act or omission of the defendant:

@:

(b)

©.

(d)
(e)

cannot be located upon the exercise of due diligence:
has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the Court; *

‘has been substantially diminished in value; or

has been commingled. with other propérty that cannot be subdivided without . ~

difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value _

of the property described above, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

Nd Vd Bee

Attorney of the United States in
and for the District of Columbia.
